      Case: 1:17-op-45004-DAP Doc #: 115 Filed: 10/22/19 1 of 1. PageID #: 3296




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                        )   MDL 2804
    OPIATE LITIGATION                                   )
                                                        )   Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                           )
                                                        )   Judge Dan Aaron Polster
    Track One Cases                                     )
                                                        )   STIPULATED DISMISSAL ORDER
                                                        )



         Early this morning, several of the Parties notified the Court that they had reached a

settlement agreement. Accordingly, Plaintiffs Cuyahoga County’s and Summit County’s claims

against Defendants McKesson, Cardinal Health, AmerisourceBergen, Teva, Actavis, and

Cephalon are DISMISSED WITH PREJUDICE. The Court retains jurisdiction to ensure that

the settlement agreement is executed.

         The claims against Walgreens are severed and will be tried in the subsequent “Track One-

B” trial with the other severed defendants. 1 See Doc. #: 2438 at 3.

                 IT IS SO ORDERED.




                                                         /s/ Dan Aaron Polster October 21, 2019
                                                         DAN AARON POLSTER
                                                         UNITED STATES DISTRICT JUDGE




1
 The previously severed defendants are: Anda, Inc., Discount Drug Mart, Inc., HBC Service Company, H.D. Smith,
LLC, Prescription Supply, Inc., Rite Aid of Maryland, Inc., Walmart Inc. f/k/a Wal-Mart Stores, Inc., CVS Indiana,
L.L.C., and CVS RX Services, Inc.
